UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-631



In Re:   ISIAH JAMES, JR.,

                                                           Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   September 30, 1998            Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Isiah James, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isiah James, Jr., filed this petition for a writ of mandamus

asking this court to relax 4th Cir. R. 22(d), governing motions for

authorization to file a second or successive habeas corpus peti-

tion, and to declare Rule 22(d) unconstitutional. The granting of

a writ of mandamus is a drastic remedy to be used in extraordinary

circumstances. See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

A petitioner must show that he has a clear right to the relief

sought, that the respondent has a clear duty to perform the act

requested by petitioner, and that there is no other adequate remedy

available. See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988). James has failed to make the requisite showing

for such extraordinary relief. Accordingly, although we grant James

leave to proceed in forma pauperis, we deny his petition for a writ

of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2